FILE COPY



                                 BILL OF COSTS

     TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                No. 08-21-00101-CV

                                  Alberto Puentes

                                              v.

                                      Liliana Rodarte

         (No. 2018DCM8191 IN 388TH DISTRICT COURT OF EL PASO COUNTY)


Type of Fee       Charges              Paid                    By
FILING                      $205.00    DISM - NOT PAID

 Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: $205.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
styled cause, as the same appears of record in this office.

                                          IN TESTIMONY WHEREOF, witness my hand
                                          and the Seal of the COURT OF APPEALS for
                                          the Eighth District of Texas, this October 29,
                                          2021.


                                          Elizabeth G. Flores, Clerk